[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            MAR 24, 2010
                             No. 09-13457                    JOHN LEY
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 08-00056-CR-FTM-99SPC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SHERI REDEKER BARRY,
WARREN THOMAS BARRY,


                                                        Defendants-Appellants.


                       ________________________

                Appeals from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (March 24, 2010)

Before BIRCH, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Sheri Redeker Barry (“Sheri”) and Warren Thomas Barry (“Warren”),

(collectively “the Barrys”), proceeding pro se, appeal their convictions for

conspiracy to defraud the United States by defeating the lawful functioning of the

Internal Revenue Service (“IRS”) in the ascertainment, computation, assessment,

and collection of federal income taxes, in violation of 18 U.S.C. § 371, and failing

to make income tax returns, in violation of 26 U.S.C. § 7203. On appeal, the

Barrys argue (1) that the government failed to prove by a preponderance of the

evidence that the Middle District of Florida was the proper venue, (2) that their

Fifth Amendment right not to be tried except upon presentment or indictment by a

properly empaneled grand jury was violated, and (3) that the district court did not

have subject-matter jurisdiction over their case because all of the alleged crimes

took place in the State of Florida. We AFFIRM the Barrys’ convictions.

                                I. BACKGROUND

      On 23 April 2008, a federal grand jury in the Middle District of Florida

issued an indictment, charging that: (1) the Barrys conspired to defraud the United

States by defeating the lawful government functions of the IRS in the

ascertainment, computation, assessment, and collection of income taxes in Lee

County in the Middle District of Florida, in violation of 18 U.S.C. § 371

(“Count One”); (2) Warren and Sheri each both passed a false or fictitious



                                          2
instrument, in violation of 18 U.S.C. §§ 514, 513(c), and 2 (“Counts Two and

Three”); (3) Sheri, as a resident of Lee County, Florida, willfully failed to make an

income tax return for the tax years 2002, 2003, 2004, and 2005, “to an authorized

representative of the Internal Revenue Service in the Middle District of Florida, or

to the Director of the Internal Revenue Service Center at Atlanta, Georgia, or to

any other proper officer of the United States,” in violation of 26 U.S.C. § 7203

(“Counts Four through Seven”); and (4) Warren willfully failed to make an income

tax return for the tax years 2003, 2004, and 2005, “to an authorized representative

of the Internal Revenue Service in the Middle District of Florida, or to the Director

of the Internal Revenue Service Center at Atlanta, Georgia, or to any other proper

officer of the United States,” in violation of 26 U.S.C. § 7203 (“Counts Eight

through Ten”). R1-3.

      Warren filed a motion to dismiss the indictment, in which Sheri joined.

R1-78, 79. In the motion, Warren first argued that the district court “lack[ed]

subject matter jurisdiction over the Grand Jury claims against [Warren] because

not a single State, nor two or more States, are identified within the Grand Jury

claims that could trigger Congress’ power to regulate the alleged activity within the

‘among the several States’ to which the several States limited Congress to act

therein.” R1-78 at 4. Second, Warren argued that the court lacked subject-matter



                                          3
jurisdiction over the “‘Grand Jury’ claims” because “each of the acts alleged are

only alleged to have taken place within the State of Florida . . . thereby refusing

from any Court created by Congress the power to pick the place or places any trial

shall be had.” Id. at 4-5. Third, he argued that Congress “lack[ed] the power to

place the trial of the alleged crimes of or against [Warren] within its own Court,

making 18 U.S.C. § 3231 unconstitutional and in violation of Article III, Section 2,

Clause 3.” Id. at 5. Finally, Warren argued that the grand jury’s indictment

violated the Tenth Amendment because “[a]ny claim that [Warren] violated a duly

enacted law of Congress exercised under its enumerated power ‘among the several

States’, can only be placed within a State, . . . that being the State of Florida, by a

Grand Jury of the County where the claimed crime is alleged to have occurred.”

Id.

      The district court denied Warren’s motion to dismiss. R1-100 at 9. The

court found that all of the offenses with which Warren was charged were “offenses

against the laws of the United States,” such that the district court had jurisdiction

and was empowered under 18 U.S.C. § 3231 to enter judgment on the merits of the

indictment. Id. at 5-6. Next, the court found, based on various constitutional

provisions, Warren’s argument that Congress lacked the authority to enact the

statutes at issue was without merit. Id. at 6-8. Finally, the court agreed that the



                                            4
grand jury “is not relegated by the Constitution to any one of the three branches of

government,” but found that “Congress certainly has the power to enact grand jury

statutes as necessary pursuant to the Fifth Amendment.” Id. at 8-9.

      Sheri also filed a motion to dismiss the indictment, in which Warren joined,

arguing that the indictment neither alleged the elements of the crime nor

adequately described the alleged crimes. R1-89 at 2. The district court dismissed

Counts Two and Three of the indictment because “the failure to allege an intent to

defraud renders Counts Two and Three fatally defective since an essential element

of the offense has been omitted.” R2-101 at 7. A redacted indictment listed the

conspiracy charge as “Count One,” the charges against Sheri under 26 U.S.C. §

7203 as “Counts Two Through Five,” and the charges against Warren under § 7203

as “Counts Six Through Eight.” R3-151.

      Subsequently, there was a six-day jury trial. See R2-135, 136, 137, 138,

144, 149. While the record on appeal includes transcripts of certain portions of

testimony and closing arguments, the Barrys did not have the entire trial

proceedings transcribed. See, e.g., R6; R7. The jury found Sheri guilty as to

Counts One through Five, and Warren guilty as to Count One and Counts Six

through Eight, as listed on the redacted indictment. R3-152, 153.

      Following the trial, Warren filed a motion for judgment of acquittal pursuant



                                          5
to Federal Rule of Criminal Procedure 29(a), in which Sheri joined. R3-155, 157.

In the motion, Warren alleged, inter alia, that Counts One, Six, Seven, and Eight,

as charged in the redacted indictment, should have been dismissed because the

government failed to prove venue by a preponderance of the evidence given that,

since March 2001, there have been no “internal revenue districts” as described in

26 U.S.C. § 6091(b)(1)(A) due to passage of the IRS Reform and Restructuring

Act of 1998. R3-155 at 3-11. Warren attached a document titled “IRS Notice of

Proposed Rulemaking (REG-118886) Clarifying Section 6411 Regulations by

Cross-Reference to Temporary Regulations (T.D. 9355),” dated 27 August 2007

(“Notice”). Id., exh. 1. The Notice’s “Summary” section provides that the IRS

was issuing temporary regulations relating to section 6411 of the Internal Revenue

Code – dealing with tentative carryback and refund adjustments – and that the

regulations, inter alia,

       remove all references to IRS district director or service center director,
       as these positions no longer exist within the IRS. The offices of the
       district director and service center director were eliminated by the IRS
       reorganization implemented pursuant to the IRS Reform and
       Restructuring Act of 1998.

Id. at 1.

       Warren also filed a motion to dismiss in which Sheri joined. R3-156, 158.

In the motion, he again argued that the court should dismiss the indictment for



                                           6
improper venue and lack of jurisdiction, submitting that, “[b]ecause there were no

internal revenue districts and no district directors, at any time during the alleged

prohibited conduct, the acts alleged could never have been completed within any

place within the jurisdiction of this United States District Court.” R3-156 at 1,

5-13.

        The district court denied both motions. R3-179 at 7. With respect to

Warren’s venue argument, the court found that “the evidence presented at trial

clearly established venue in the Middle District of Florida,” and that

        [t]he fact that venue may be established in more than one district does
        not preclude conviction in the district of the taxpayer’s residence,
        particularly where, as here, the evidence established that defendant did
        not file a tax return in any district during the years at issue.

Id. at 3. With respect to Warren’s argument concerning the lack of any “internal

revenue district” or “district director” in the Middle District of Florida, the court

noted that Warren relied on an IRS Notice of Proposed Rulemaking concerning a

“subject matter unrelated to this case,” and found that his reading of the notice was

“clearly erroneous.” Id. at 3-5. The court found that “[t]he bureaucratic

restructuring of the [IRS] authorized by the Internal Revenue Service Reform and

Restructuring Act of 1998 did not eliminate the statutory requirement that

defendant file tax returns under the circumstances set forth in the tax statutes.” Id.

at 5 (footnote omitted). The court determined that venue was proper in “either the

                                            7
district of residence or the district where the service center is located” under 26

U.S.C. § 6091(b)(1)(A)(i), (ii). Id. at 6. Accordingly, the court found that

Warren’s argument concerning venue lacked merit. Id. at 6.

       Warren filed a motion for reconsideration, in which Sheri joined. R3-180,

182. In support of his contention that “internal revenue districts” no longer

existed, Warren attached the 8 May 2001 Testimony of David C. Williams,

Treasury Inspector General for Tax Administration, during a joint congressional

hearing, in which Williams generally testified as to organizational restructuring of

the IRS. See R3-180, exh. A. Warren also attached a response to a motion to

dismiss that the government filed in Case No. 09-cr-043 from the U.S. District

Court for the Northern District of Oklahoma. Id., exh. B. In the document, the

government submitted that “[t]he IRS Restructuring and Reform Act of 1998

abolished internal revenue districts as of October 1, 2000,” and cites to Williams’s

testimony in support. Id. at 4.1 The district court denied Warren’s motion for

reconsideration, finding “no basis to reconsider its prior Opinion and Order.”

R3-184. Thereafter, the court sentenced Sheri to a total term of 36 months of

imprisonment, and Warren to a total term of 24 months of imprisonment. R3-190

at 1-2; R3-191 at 1-2.

       1
          In its response, however, the government goes on to argue that prosecution in the Northern
District of Oklahoma was proper pursuant to 26 U.S.C. § 6091(b)(1)(B)(i) and 26 C.F.R. § 1.6091-2
because the defendants’ criminal conduct occurred there. R3-180, exh. B. at 4-5.

                                                 8
       On appeal, the Barrys argue that the government failed to prove by a

preponderance of the evidence that the Middle District of Florida was the proper

venue. They submit that the government does not dispute that, since October 2000,

there were “no District Directors” in the Middle District of Florida, and that the

Middle District of Florida was not within any service center or internal revenue

district for venue purposes. Because they were required, pursuant to 26 U.S.C.

§ 6091(b)(1)(A)(i), (ii), to file their tax returns in the “internal revenue district,” or

the “service center serving the internal revenue district,” in which they resided or

had a principal place of business, the Barrys argue that the government failed to

prove that venue was proper in the Middle District of Florida.

       The Barrys continue that their Fifth Amendment right not to be tried except

upon presentment or indictment by a properly empaneled grand jury was violated,

and that Congress has no criminal power to create any Article III Court to place

and hold trial over acts occurring within the exterior limits of the State of Florida.

The Barrys submit that the grand jury does not belong to any branch of federal

government, but was created by the Bill of Rights in the U.S. Constitution.

Because their crimes were alleged to have taken place in a location within the State

of Florida, which was not within any land ceded over to the United States, the

Barrys argue that the court did not have jurisdiction.

       The Barrys finally submit that 18 U.S.C. § 3231 precludes the federal district

                                             9
court from having subject-matter jurisdiction in this case.

                                  II. DISCUSSION

A. Proper Venue

      We review a district court’s denial of a motion to dismiss for improper

venue de novo. United States v. Stickle, 454 F.3d 1265, 1270 (11th Cir. 2006).

“When venue is challenged, this court views the evidence in the light most

favorable to the government and makes all reasonable inferences and credibility

choices in favor of the jury verdict.” Id. The government need only prove that

venue is proper by a preponderance of the evidence. See United States v.

Breitweiser, 357 F.3d 1249, 1253 (11th Cir. 2004).

      Article III of the U.S. Constitution provides that criminal trials “shall be held

in the State where the said Crimes shall have been committed . . . .” U.S. Const.

art. III, § 2, cl. 3. The Sixth Amendment provides that an accused has the right to

be tried “by an impartial jury of the State and district wherein the crime shall have

been committed . . . .” U.S. Const. amend. VI. “[W]here the crime charged is a

failure to do a legally required act, the place fixed for its performance fixes the

situs of the crime.” Johnston v. United States, 351 U.S. 215, 220, 76 S. Ct. 739,

742 (1956).

      “[T]he commission of a 26 U.S.C. § 7203 violation is considered to occur in

the judicial district in which the taxpayer is required to file.” United States v.

                                           10
Quimby, 636 F.2d 86, 90 (5th Cir. Feb. 1981) (per curiam). Section 3237 of Title

18 of the United States Code provides that,

      where an offense is described in section 7203 of the Internal Revenue
      Code of 1986 . . . and prosecution is begun in a judicial district other
      than the judicial district in which the defendant resides, he may upon
      motion filed in the district in which the prosecution is begun, elect to
      be tried in the district in which he was residing at the time the alleged
      offense was committed

18 U.S.C. § 3237(b).

      Section 6091 of Title 26 of the United States Code provides: “When not

otherwise provided for by this title, the Secretary shall by regulations prescribe the

place for the filing of any return, declaration, statement, or other document, or

copies thereof, required by this title or by regulations.” 26 U.S.C. § 6091(a).

Subsection (b) provides that persons other than corporations shall make a return to

the Secretary “(i) in the internal revenue district in which is located the legal

residence or principal place of business of the person making the return, or (ii) at a

service center serving the internal revenue district referred to in clause (i).” Id.

§ 6091(b)(1)(A).

      An exception is provided for “persons who have no legal residence or

principal place of business in any internal revenue district,” who shall make a

return “at such place as the Secretary may by regulations designate.” Id.

§ 6091(b)(1)(B)(i). Treasury regulation § 1.6091-2 provides that “income tax


                                           11
returns of individuals . . . shall be filed with any person assigned the responsibility

to receive returns at the local Internal Revenue Service office that serves the legal

residence or principal place of business of the person required to make the return.”

26 C.F.R. § 1.6091-2(a) (2005). The version of the regulation, current through 1

April 2004, provided that “income tax returns of individuals . . . shall be filed with

the district director for the internal revenue district in which is located the legal

residence or principal place of business of the person required to make the return.”

Id. (2004).

      On 22 July 1998, Congress passed the Internal Revenue Service

Restructuring and Reform Act of 1998. Pub. L. No. 105-206, 112 Stat. 685 (1998).

The Act directed the Commissioner of the IRS to “develop and implement a plan to

reorganize the Internal Revenue Service,” which would, inter alia, “(1) supersede

any organization or reorganization of the Internal Revenue Service based on any

statute or reorganization plan applicable on the effective date of this section,” “(2)

eliminate or substantially modify the existing organization of the Internal Revenue

Service which is based on a national, regional, and district structure,” and “(3)

establish organizational units serving particular groups of taxpayers with similar

needs.” Id. at 689.

      The Barrys do not dispute that they resided in Lee County, Florida, or that

Lee County was in the Middle District of Florida, during the times relevant to their

                                            12
offense. For violations of 26 U.S.C. § 7203, the former Fifth Circuit has held that

“the commission of a 26 U.S.C. § 7203 violation is considered to occur in the

judicial district in which the taxpayer is required to file.” Quimby, 636 F.2d at 90.

Venue was proper in the Middle District of Florida, as that was the location of the

Barrys’ residence, which is where they were required to file. See id.; 26 U.S.C.

§ 6091(b)(1)(A); see also 18 U.S.C. § 3237(b); cf. United States v. Gorman, 393

F.2d 209, 213-14 (7th Cir. 1968) (addressing an argument that the district court

lacked venue because “neither the President nor his delegate . . . established any

internal revenue districts” under 26 U.S.C. § 7621, and holding that venue was

proper in a certain district despite “changes in nomenclature,” because “[t]o hold

otherwise would mean that no one could be prosecuted for failure to file tax returns

anywhere in the United States,” and “Congress intended no such ludicrous result”).

B. The Barry’s Fifth Amendment Rights

      We review constitutional claims de novo. United States v. Tagg, 572 F.3d

1320, 1325 (11th Cir. 2009). The Fifth Amendment to the U.S. Constitution

provides in part: “No person shall be held to answer for a capital, or otherwise

infamous crime, unless on a presentment or indictment of a Grand Jury.” U.S.

Const. amend. V. The Supreme Court has observed that

      the grand jury is mentioned in the Bill of Rights, but not in the body of
      the Constitution. It has not been textually assigned, therefore, to any
      of the branches described in the first three Articles. It is a

                                          13
      constitutional fixture in its own right.

United States v. Williams, 504 U.S. 36, 47, 112 S. Ct. 1735, 1742 (1992) (quotation

marks and citation omitted).

      “Only a defect so fundamental that it causes the grand jury no longer to be a

grand jury, or the indictment no longer to be an indictment, gives rise to the

constitutional right not to be tried.” Midland Asphalt Corp. v. United States, 489

U.S. 794, 802, 109 S. Ct. 1494, 1500 (1989). Furthermore, “[t]he law presumes,

absent a strong showing to the contrary, that a grand jury acts within the legitimate

scope of its authority.” United States v. US Infrastructure, Inc., 576 F.3d 1195,

1214 (11th Cir. 2009) (quotation marks and citation omitted).

      The Barrys cite nothing to support their argument that the Grand Jury was

empaneled pursuant to a statute in violation of the Fifth Amendment, and they have

not identified a fundamental defect that caused the grand jury no longer to be a

grand jury. Midland Asphalt Corp., 489 U.S. at 802, 109 S.Ct. at 1500; see also

Williams, 504 U.S. at 46, 112 S.Ct. at 1741 (recognizing the existence of a “few,

clear rules which were carefully drafted and approved by this Court and by

Congress to ensure the integrity of the grand jury’s functions” (quotation marks

and citation omitted)). Instead, the Barrys provide only vague allegations that their

Fifth Amendment rights were violated. We find no defect, much less a

fundamental defect, rising to a constitutional violation.

                                           14
C. Subject-Matter Jurisdiction

       We review jurisdictional issues de novo. United States v. Lopez, 562 F.3d

1309, 1311 (11th Cir. 2009). Section 3231 of Title 18 of the United States Code

provides:

       The district courts of the United States shall have original jurisdiction,
       exclusive of the courts of the States, of all offenses against the laws of
       the United States.

       Nothing in this title shall be held to take away or impair the
       jurisdiction of the courts of the several States under the laws thereof.

18 U.S.C. § 3231 (2010).

       The Barry’s cite the second sentence of § 3231 for the proposition that no

jurisdiction shall be taken from the state courts, thus erasing any grant of

jurisdiction in the first sentence.

       The Barrys were charged with violating 18 U.S.C. § 371 and 26 U.S.C.

§ 7203, which involves “offenses against the laws of the United States,” such that

the district court had subject-matter jurisdiction under 18 U.S.C. § 3231. Their

contention that the district court had no subject-matter jurisdiction over the offense

is frivolous. See United States v. Romero-Galue, 757 F.2d 1147, 1150-51 n.10

(11th Cir. 1985) (noting that the district court “obviously had subject matter

jurisdiction” because Congress, pursuant to 18 U.S.C. § 3231, “conferred upon the

federal district courts the power to adjudicate all cases involving crimes against the


                                           15
United States”). The Barrys have shown no error in the district court’s

determination that it had subject-matter jurisdiction over their case.

                                III. CONCLUSION

      The Barrys appeal their convictions for conspiracy to defraud the United

States by defeating the lawful functioning of the IRS, in violation of 18 U.S.C.

§ 371, and failing to make income tax returns, in violation of 26 U.S.C. § 7203. As

we have explained, venue was proper in the Middle District of Florida, we find no

violation of the Barrys’ Fifth Amendment rights, and there was no error in the

district court’s determination that it had subject matter jurisdiction. Accordingly,

the Barrys’ convictions are AFFIRMED.




                                          16